 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DlSTRlCT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
v.
KEVIN AGUILAR-MENDOZA,

Defendant.

 

 

 

AT SEATTLE

Case NO. MJ18-513

DETENTION ORDER

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

and based upon the factual findings and statement of reasons for detention hereafter set forth,

finds that no condition or combination of conditions Which the defendant can meet Will

reasonably assure the appearance of the defendant as required and the safety of any other person

and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENT|ON

(l) Defendant has been charged by complaint With multiple counts of heroin

distribution and conspiracy to distribute heroin. Defendant has no prior criminal convictions for

felony offenses The Court received limited and unverified information about defendant’s

personal history, residence, family or community ties, employment history, financial status,

health, and substance use. The defendant through his attorney made argument as to release,

DETENTlON ORDER - l

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

lodged objections to the contents of the United States l\/lemorandum in Support of Detention and
requested an opportunity to review detention should new information become available The
defendant is viewed as a risk of nonappearance as he is a citizen of Mexico; has an unstable
living situation; foreign ties; limited ties to this district; and lack of legitimate employment The
defendant is viewed as a risk of danger based on the nature of the instant offense.

lt is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerl< shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

DATED this E§ day of ky €N~QA~er/,’2018.
/@2 / /)r aaa
\PAULA L. MCCANDLIS

United States Magistrate Judge

 

DETENTION ORDER ~ 2

 

